Citation Nr: 0835625	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-11 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
status post left ankle fracture, status post fusion, 
traumatic arthritis.

2.  Entitlement to a compensable rating for tinea versicolor


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1960 to 
November 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The issue of entitlement to a compensable rating for tinea 
versicolor is addressed in the REMAND portion of the decision 
below.


FINDING OF FACT

The veteran's left ankle disability is not productive of 
nonunion of the tibia and fibula; ankylosis of the ankle in 
plantar flexion at more than 40 degrees; in dorsiflexion at 
more than 10 degrees; or abduction, adduction, inversion or 
eversion deformity.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for status 
post left ankle fracture, status post fusion, traumatic 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262,  5270-
5274 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a compensable rating for his service-
connected left ankle disability, which has been evaluated 
under the provisions of Diagnostic Code 5262 since July 25, 
1996.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2005).  However, for purposes of determining whether 
the appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  

(b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.).  

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened 
tendons, etc.).  

(d) Excess fatigability.  

(e) Incoordination, impaired ability to execute skilled 
movements smoothly.  

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and 
weight-bearing are related considerations.  38 C.F.R. 
§ 4.45.  

As provided by Diagnostic Code 5262, a 10 percent rating is 
warranted for malunion of the tibia and fibula with slight 
knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  A 20 percent rating is warranted for malunion of the 
tibia and fibula with moderate knee or ankle disability.  Id.  
A 30 percent rating is warranted for malunion of the tibia 
and fibula with marked knee or ankle disability.  Id.  A 40 
percent rating is warranted where there is nonunion of the 
tibia and fibula, with loose motion, and requiring a brace.  
Id.  

An increased rating for a disability of the ankle is also 
available under Diagnostic Code 5270, which provides for a 
rating of 40 percent if there is ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  

The Board observes that the words "slight," "moderate," 
and "marked" are not defined in the rating schedule.  
Rather than applying a mechanical formula, VA must evaluate 
all the evidence to the end that its decisions are equitable 
and just.  38 C.F.R. § 4.6.

While the veteran's entire history is reviewed when assigning 
a disability evaluation (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has recently held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505, (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran says that he is able to do very little standing 
or walking, and is "in constant pain," due to his service-
connected left ankle disability.  He adds that he is getting 
progressively worse, and claims that he has no peace or 
relief.

Compensation and pension (C&P) examination done in September 
2003 found fusion of the left ankle, with dorsiflexion of 10 
degrees, and plantar flexion of 12 degrees.  The veteran 
complained of stiffness, swelling and pain in the left ankle.  
He indicated that the pain was constant and worse when he 
walked three or four miles or when standing for two hours.  
The veteran did not use any assistive devices for ambulating.  
The veteran stated that he was retired.  The relevant 
diagnosis was status post left ankle injury and status post 
fusion with limitation of motion or function.

First, the Board notes that normal range of motion for the 
ankle is 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2007).  Second, while 
the veteran has been accorded a 30 percent rating under the 
provisions of Diagnostic Code 5262 for his marked ankle 
disability with involvement of the tibia (see, e.g., report 
of x-rays taken in August 1989), a rating of 40 percent or 
more is not warranted since "nonunion of the tibia and 
fibula with loose motion and requiring a brace" was not 
found on examination.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  

The Board further finds that a rating in excess of 30 percent 
is not warranted under any alternative provision.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5270-5274.  Although a 40 
percent rating is available under Diagnostic Code 5270, the 
veteran has not been diagnosed with ankylosis of the ankle in 
plantar flexion at more than 40 degrees; in dorsiflexion at 
more than 10 degrees, or abduction, adduction, inversion or 
eversion deformity.  Moreover, evaluation under Diagnostic 
Code 5271-5274 is not warranted since the highest possible 
evaluation under these codes is 20 percent.  38 C.F.R. § 
4.71a.  The Board has considered whether a separate 
evaluation is warranted for arthritis, however, the Board 
finds that the 30 percent evaluation currently assigned 
includes the limitation of motion (both in dorsiflexion and 
plantar flexion), pain, stiffness and swelling experienced by 
the veteran.  To assign a separate rating for arthritis 
pursuant to Diagnostic Code 5010 (traumatic arthritis) would 
constitute impermissible pyramiding.  Based on the evidence 
of record, the Board finds that the criteria for a rating in 
excess of 30 percent for status post left ankle fracture, 
status post fusion, traumatic arthritis are not met at any 
time during the appeal period.

In arriving at this decision the Board has considered 38 
C.F.R. §§ 4.40 and 4.45, addressing the impact of functional 
loss, weakened movement, excess fatigability, incoordination, 
and pain.  In accordance with DeLuca, these factors were 
taken into consideration in awarding the disability 
evaluation of 30 percent.  DeLuca, 8 Vet. App. at 206-07.  
The weight of the evidence is against a rating in excess of 
30 percent.  38 C.F.R. § 3.102.

In accordance with Hart v. Mansfield, the Board has 
considered whether a staged rating is appropriate; however, 
since the evidence does not meet the criteria for an 
increased rating, consideration of a staged rating is not 
warranted.  See Hart v. Mansfield, 21 Vet. App. 505, (2007).  

The assignment of an extra-schedular rating was also 
considered under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's service-
connected left ankle disability has resulted in marked 
interference with his earning capacity beyond that 
contemplated by the assigned evaluation, or that it 
necessitated frequent periods of hospitalization.  The Board 
therefore finds that the impairment resulting from the 
veteran's left ankle disability is appropriately compensated 
by the currently assigned schedular ratings.  Referral by the 
RO to the Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is thus not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the claimant of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

In a recently issued decision the Court also held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

A letter from the RO dated in September 2003 did not satisfy 
the criteria set forth in Vazquez.  However, the presumption 
of prejudice is rebutted as the veteran is reasonably 
expected to understand from the various notices provided by 
VA what types of evidence would support his claim for a 
higher rating for his service-connected left ankle 
disability.  VA's letter of September 2003 informed him that 
he should submit evidence showing his condition had increased 
in severity and that this evidence could consist of a 
physician's statement, containing physical and clinical 
findings, the results of any laboratory tests or x-rays, and 
the dates of examinations and tests.  He was also informed 
that he could submit a statement from other individuals who 
are able to describe from their knowledge and observations in 
what manner his disability had worsened.  He was informed 
that he should furnish dates of recent treatment by VA so VA 
could obtain those records and that he could provide his own 
statement concerning his increased symptoms.  In addition, he 
was provided with the applicable rating criteria in the 
February 2005 statement of the case, and he was accorded a 
C&P examination with regard to his claim for an increased 
rating.  Based on all of the above, he is reasonably expected 
to understand what type of evidence would substantiate his 
claim.  

Regarding the duty to assist, VA and private treatment 
records have been obtained and associated with the claims 
file.  The veteran was also accorded a C&P examination; the 
report of which is of record.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  The 
Board is satisfied that VA has sufficiently discharged its 
duty in this matter.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 30 percent for status post left ankle 
fracture, status post fusion, traumatic arthritis is denied.




REMAND

In addition to the foregoing, the veteran seeks a compensable 
rating for his service-connected skin disorder, which has 
been analogously evaluated under the provisions of Diagnostic 
Code 7806 since July 25, 1996.  While the veteran was 
accorded a C&P examination in November 2003, the size of the 
affected area(s) was not reported.  The evidence is thus 
inadequate for rating purposes under the provisions of 
Diagnostic Code 7806 or any other potentially applicable 
criteria.  Remand for a new examination is thus warranted.  
38 C.F.R. § 3.327.  Since the claims file is being returned 
it should be updated to include VA treatment records compiled 
since October 2003.  See 38 C.F.R. § 3.159(c)(2); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Notice to the 
veteran that informs him of all potentially applicable 
regulations should also be sent.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Send a letter to the veteran that 
informs him of all potentially applicable 
diagnostic criteria with regard to his 
service-connected skin disability, 
including those pertaining to the 
evaluation of scars.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.  Associate with the claims folder any 
VA medical treatment records pertaining to 
the veteran dated from October 2003.  If 
no such records exist, that fact should be 
noted in the claims folder.  Also attempt 
to obtain any other evidence identified as 
relevant by the veteran during the course 
of this remand provided that any necessary 
authorization forms are completed.  

3.  Schedule the veteran for an 
appropriate examination for evaluation of 
his service-connected skin (tinea 
versicolor) disability.  The claims file 
must be made available to, and reviewed 
by, the examiner, and the examiner must 
indicate in the report provided that the 
claims file was reviewed.  All indicated 
tests should be performed, and all 
findings reported in detail.  The examiner 
is specifically requested to identify the 
parts of the body affected by the skin 
condition and to specify the percent of 
the entire body that is involved and the 
percentage, if any, of exposed areas 
affected.  

NOTE:  The veteran reports that his 
symptoms are worse during the extreme heat 
of summer.  

4.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


